 



Exhibit 10.2
(BROWN-FORMAN LOGO) [g05063g0506310.gif]
FOR IMMEDIATE RELEASE
CLOSING DATE EXTENDED FOR CASA HERRADURA TRANSACTION
     Louisville, KY, January 11, 2007 — Brown-Forman Corporation and Grupo
Industrial Herradura, S.A. de C.V. and its subsidiaries (Casa Herradura), have
mutually agreed that the closing date for Brown-Forman’s acquisition of the
Mexican tequila company will be extended to no later than January 18, 2007.
     Brown-Forman announced on August 28, 2006 that it had reached agreement
with the owners of Casa Herradura to purchase substantially all of their
136-year-old company’s related assets for $876 million dollars.
     Brown-Forman Corporation is a diversified producer and marketer of fine
quality consumer products, including Jack Daniel’s, Southern Comfort, Finlandia
Vodka, Canadian Mist, Fetzer and Bolla Wines, Korbel California Champagnes, and
Hartmann Luggage.
# # #

BROWN-FORMAN CORPORATION 850 DIXIE HIGHWAY, LOUISVILLE, KY 40210 E-MAIL:
BROWN-FORMAN@B-F.COM WWW.BROWN-FORMAN.COM

